Case 19-26188-MAM   Doc 1   Filed 12/03/19   Page 1 of 4
Case 19-26188-MAM   Doc 1   Filed 12/03/19   Page 2 of 4
Case 19-26188-MAM          Doc 1   Filed 12/03/19   Page 3 of 4




 V(ULF-6LOYHU                             
              Case 19-26188-MAM         Doc 1    Filed 12/03/19   Page 4 of 4



              List pursuant to Bankruptcy Rule 1007(a)(4):

              (i)     Daniel Wootton, CIRP, LIT
                      Grant Thornton Limited
                      200 King Street West, 11th Floor,
                      Toronto, Ontario M5H 3T4

              (ii)    None.

              (iii)   None.




#7950128 v1
